DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2017/0151551).
Regarding claim 1, Minami et al. discloses an exhaust gas purification material, comprising: metal oxide particles (para 0002-0004); and noble metal particles supported on the metal oxide particles (para 0002-0004), wherein the noble metal particles have a particle size distribution with a mean of 1.5 nm to 18 nm (para 0138). In the absence of evidence to the contrary, one of ordinary skill in the art in view of Minami et al. would have expected the noble metal particles of Minami et al. would have at least have the same standard deviation or noble metal distribution.  Note, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Minami et al. discloses that the weight fraction of the noble metal particles is 0.01% to 2% by weight based on the total weight of the metal oxide particles and the noble metal particles (para 0138).
	Regarding claim 3, Minami et al. discloses that the metal
oxide particles are particles of one or more oxides selected from the group consisting of alumina, ceria, and zirconia (para 0003 and 0137).
	Regarding claim 4, Minami et al. discloses that the noble
metal particles are rhodium particles (para 0002).
	Regarding claim 5, Minami et al. discloses that an exhaust gas purification device, comprising: a substrate; and the exhaust gas purification material according to claim 1 provided on the substrate (para 0002, 0137, and 0250).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774